IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                AT JACKSON
                            APRIL 1998 SESSION

                                                                       FILED
LARRY JONES,                              )
                                          )                         April 22, 1998
       Petitioner,                        ) C. C. A. NO. 02C01-9708-CR-00331
                                          )                      Cecil Crowson, Jr.
vs.                                       ) SHELBY COUNTY         Appellate C ourt Clerk
                                          )
STATE OF TENNESSEE,                       ) No. P-15023
                                          )
       Respondent.                        )



                                        ORDER



              This case represents an appeal from the dismissal of the petitioner’s

petition for post-conviction relief. In 1980, the petitioner was convicted on two counts

each of aggravated kidnapping and aggravated rape, and one count of grand larceny.

On appeal, this Court affirmed the convictions for aggravated kidnapping and grand

larceny but reversed and dismissed the aggravated rape convictions. State v. Jones,

No. 37, Shelby County (Tenn. Crim. App., at Jackson, Mar. 19, 1981), perm. to app.

denied, (Tenn., June 29, 1981). The petitioner subsequently filed several state and

federal petitions attacking his convictions and sentences, the denial of the most recent

petition for post-conviction relief having been affirmed by this Court in 1993. Jones v.

State, No. 02C01-9207-CR-00162 (Tenn. Crim. App., Feb. 10, 1993), perm. to app.

denied, (Tenn., June 1, 1993).



              In his present petition, the petitioner challenges the length of his

sentences. Finding that there were no grounds for relief and that the statute of

limitations had expired, the trial court dismissed the petition without a hearing. On

appeal, the petitioner argues that the case should be remanded so that the petitioner

may explain why the statue of limitations should not bar relief. However, as the state

properly argues in response, the petitioner had ample opportunity either in his 1992

petition or in response to the state’s motion in the proceeding below to rebut the

application of the statute. See T.C.A. § 40-30-206(g).
                 T.C.A. § 40-30-202(c)1 provides that no more than one petition for post-

conviction relief may be filed attacking a single judgment, and mandates that the trial

court shall summarily dismiss any second or subsequent petition if a prior petition was

filed and resolved on the merits by a court of competent jurisdiction. Since the

petitioner previously filed at least two petitions that were resolved on the merits by the

trial court and by this Court on appeal, the petitioner's present petition was properly

dismissed. Additionally, after reviewing the entire record on appeal, we find that the

petitioner’s claim does not fall within one of the limited circumstances under which a

prior petition may be re-opened. See T.C.A. § 40-30-217.



                 Nevertheless, pursuant to T.C.A. § 40-30-202(a), a person in custody

under a sentence of a court of this state must petition for post-conviction relief within

one year of the date of the final action of the highest state appellate court to which an

appeal is taken or, if no appeal is taken, within one year of the date on which judgment

became final. The Post-Conviction Procedure Act provides several limited exceptions

to the one-year statute of limitations, however none of them are applicable to the

present case. See § 40-30-202(b). The petition in this case was filed well beyond the

applicable statute of limitations, and would, therefore, otherwise be considered

untimely.2



                 For the reasons stated above, we conclude that the trial court did not err

in dismissing the petitioner’s petition for post-conviction relief. Accordingly, it is hereby

ORDERED that the judgment of the trial court is affirmed in accordance with Rule 20,

Rules of the Court of Criminal Appeals.




        1
           The petition in this case was filed on June 16, 1995, and is therefore governed by the provisions
of the 19 95 Pos t-Convic tion Proc edure A ct. See Comp iler’s Notes, T.C.A. § 40-30-201 (1997).

        2
           The pe tition would als o be bar red und er the pre vious thre e year statu te of limitation s. See
T.C.A . § 40-30 -102 (19 90) (rep ealed); Passa rella v. State , 891 S.W .2d 619 ( Tenn . Crim. A pp.), perm . to
app. denied, (Tenn. 1994).

                                                         2
Enter, this the ___ day of April, 1998.




                            __________________________________
                            WILLIAM M. BARKER, JUDGE



                            __________________________________
                            DAVID G. HAYES, JUDGE



                            __________________________________
                            JOE G. RILEY, JUDGE




                               3